UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from March 1, 2011 to September 30, 2011 Commission File Number: 000-53677 CIG Wireless Corp. (Exact Name of Registrant as Specified in its Charter) Nevada 68-0672900 (State of other jurisdiction of (IRS Employer Identification incorporation or organization) Number) Five Concourse Parkway, Suite 3100 Atlanta, GA 30328 (Address of principal executive offices) (678) 332-5000 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: $0.00001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $130,170 at March 31, 2011. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: The Issuer had19,766,610 shares of Common Stock, par value 0.00001, outstanding as of January 31, 2012. 2 TABLE OF CONTENTS ITEM 1: BUSINESS 5 ITEM 1A: RISK FACTORS 11 ITEM 1B: UNRESOLVED STAFF COMMENTS 18 ITEM 2: PROPERTIES 18 ITEM 3: LEGAL PROCEEDINGS 18 ITEM 4: RESERVED 18 ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 19 ITEM 6: SELECTED FINANCIAL DATA 20 ITEM 7: MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 28 ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 30 ITEM 9A: CONTROLS AND PROCEDURES 30 ITEM 9B: OTHER INFORMATION 31 ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 32 ITEM 11: EXECUTIVE COMPENSATION 36 ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 40 ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 40 ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES 41 ITEM 15: EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 43 SIGNATURES 45 3 Explanatory Note On December 28, 2011 the Board of Directors of Registrant approved the change of fiscal year-end from February 28 th to September 30 th . The change of fiscal year-end follows the Registrant’s acquisitions of CIG Services LLC on October 7, 2011 and Communications Infrastructure Group, LLC on December 5, 2011, and the change of control of the Registrant which occurred in connection with the foregoing acquisitions, as each such event was reported on Form 8-K filed with the SEC on October 7, 2011 and December 12, 2011, respectively. As a result of the change in the fiscal year-end reporting period, the Registrant is hereby filing this Transition Report on Form 10-K for the fiscal year-ended September 30, 2011. The Registrant will subsequently file annual reports on Form 10-K with respect to each fiscal year ending on September 30 th and quarterly reports on Form 10-Q for quarters ending on December 31 st , March 31 st , and June 30 th . SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The following cautionary statements identify important factors that could cause actual results to differ materially from those projected in forward-looking statements made in this Transition Report on Form 10-K (this “Report”) and in other reports and documents published by the Company from time to time. Any statements about the Company’s beliefs, plans, objectives, expectations, assumptions, future events or performance are not historical facts and may be forward-looking. These statements are often, but not always, made through the use of words or phrases such as “believes,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimated,” “intend,” “plan,” “projection,” “outlook” and the like, constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, as we issue “penny stock,” as such term is defined in Rule 3a51-1 promulgated under the Exchange Act, we are ineligible to rely on these safe harbor provisions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned to carefully read all “Risk Factors” set forth under Item 1A and not to place undue reliance on any forward-looking statements. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments, except as required by the Exchange Act. New factors emerge from time to time, and it is not possible for the Company to predict which will arise or to assess with any precision the impact of each factor on the Company’s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Unless otherwise provided in this Report, references to the “Company,” the “Registrant,” the “Issuer,” “we,” “us,” and “our” refer to CIG Wireless Corp. 4 PART I ITEM 1: BUSINESS Corporate Information and Subsequent Developments Summary CIG Wireless Corp. (formerly known as Cyber Supply Inc.) (the “Company”) was incorporated in the State of Nevada on February 12, 2008. During the fiscal year ended September 30, 2011, the Company began considering a new business model involving the development and managing of wireless infrastructure for wireless carriers. Subsequent to the period covered by this Report, on October 7, 2011, the Company acquired CIG Services LLC (“CIG Services”), a company that had been formed to provide comprehensive management and support services for the operations, administration and management of cell phone towers. On December 5, 2011, the Company acquired the Communications Infrastructure Group , LLC, a Delaware limited liability company (the “CI Group”). As of the date of filing of this Report, the Company is fully engaged in the business of the management of towers and other wireless infrastructure. The Company has adopted September 30 th as its fiscal year. For most of the fiscal year ended September 30, 2011, Ms. Maria Shostak served as the Company’s sole officer and director. On August 8, 2011, Ms. Shostak resigned as an officer of the Company, however she remained as a director of the Company until her resignation on October 5, 2011. On August 8, 2011, Mr. Sebastien Koechli was appointed as a member of the Board of Directors of the Company, and as the Company's President and Chief Executive Officer, and Mr. Romain Gay-Crosier was appointed as the Company's Treasurer and Chief Financial Officer. Prior to the acquisition of CIG Services and the CI Group, the Company had originally focused on the development of a web-based supply business, however, the Company subsequently determined that its original business model was not viable and the Company suspended operations pending review and assessment of other possible business endeavors. The Company did not conduct any operations during the fiscal year ended September 30, 2011, and the Company did not earn any revenues. On September 23, 2011, the Board of Directors of the Company declared a stock dividend applicable to all stockholders of the Company as of the close of business on the record date of October 3, 2011. Such stock dividend was paid on October 4, 2011. Each stockholder of the Company as of the record date received four (4) additional shares of the Company’s common stock for each one (1) share of the Company’s common stock held as of the close of business on the record date. Holders of fractions of shares of the Company’s common stock received a proportional fractional number of shares. Corporate Development On October 3, 2011, Ms. Shostak sold 11,500,000 shares of common stock to two purchasers in a private transaction. Ms. Shostak simultaneously tendered and cancelled 13,500,000 shares of common stock pursuant to a Share Tender and Cancellation Agreement, by and between the Company and Ms. Shostak (these share numbers have been proportionately adjusted to reflect the effect of the share dividend). Ms. Shostak sold her shares to Wireless Investment Fund AG, a Swiss investment company (“WIF”), and ENEX Capital Partners AG, a Swiss investment company (“ENEX Capital”). WIF acquired 10,000,000 shares of common stock from Ms. Shostak at an aggregate purchase price of $43,478 and ENEX Capital acquired 1,500,000 shares for an aggregate purchase price of $6,522. After giving effect to such stock transfers and cancellations, there were 18,008,500 shares of common stock issued and outstanding, of which WIF owned 55.5% and ENEX Capital owned 8.3%. Subsequent to this change in control, the Company issued 1,000,000 shares of preferred stock and 750,000 shares of common stock, as described below. On October 7, 2011, the Company entered into an acquisition agreement pursuant to which the Company acquired all membership interests in CIG Services.CIG Services was formed to provide comprehensive management and support services with respect to the operations, administration and management of cell phone towers. 5 On October 7, 2011, the Company issued to BAC-CIG, LLC, a Delaware investment companyowned by BAC Berlin Atlantic Holding GmbH & Co. KG, one million shares of restricted preferred stock, designated as Series A 4% Convertible Redeemable Preferred Stock, par value $0.00001 per share (the “Series A 4% Preferred Stock”), at a purchase price of $2.00 per share, resulting in an aggregate of $2,000,000 in proceeds received by the Company. The Series A 4% Preferred Stock had the following attributes: (i) a stated value of $2.00 per share; an annual dividend of 4% per year (payable in cash or in common stock); (ii) a liquidation preference of $2.00 per share (together with accrued dividends and other adjustments); (iii) conversion rights by the holder to Company common stock, exercisable at any time prior to redemption at a conversion price of $2.00 per share (subject to customary adjustments for stock splits, stock dividends, recapitalizations, combinations, reverse stock splits or other similar events);(iv) an optional redemption right exercisable by the Company if the volume weighted average of the Company’s common stock equals or exceeds 160% of the conversion price (as then in effect); and (v) voting rights equal to the equivalent number of common shares the preferred stock is convertible into. As a result of the sale of these preferred shares, Berlin Atlantic Holding GmbH & Co. KG became a related party to the Company. The Company issued the Series A 4% Preferred Stock under a Certificate of Designation filed with the Secretary of State of Nevada on October 7, 2011, which provided for mandatory redemption by the Company in the amount of $2,000,000 no later than December 31, 2012, together with accrued dividends and other adjustments, all of which may be paid in cash or in shares of common stock at the option of the Company. On December 20, 2011, the Company and the Delaware investment company executed the conversion of shares of Series A 4% 2012 Convertible Redeemable Preferred Stock into shares of the Company’s common stock. There are no shares of Convertible Redeemable Preferred Stock outstanding as of the date of this Report. On December 5, 2011, the Company entered into a Limited Liability Company Membership Interests Purchase Agreement (the “LLC Purchase Agreement”) with CIG Properties, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company (“CIG Properties”), BAC Berlin Atlantic Holding GmbH & Co. KG, a German Kommanditgesellschaft (“BAC Berlin”), and the CI Group.BAC Berlin sold one hundred percent (100%) of the membership interests of the CI Group (the “Membership Interests”) to CIG Properties.As consideration for the acquisition of the Membership Interests, the Company, on behalf of CIG Properties, issued to BAC Berlin 750,000 shares of the Company’s common stock. The Company now conducts its business and all operations through its wholly owned subsidiary, the CI Group. As a result of the acquisition of CIG Services and the CI Group, the Company has 17 employees as of the date of filing of this Report. In addition, the Company has moved its offices to Five Concourse Parkway, Suite 3100, Atlanta, GA 30328. The Company’s new telephone number is (678) 332-5000. On November 29, 2011, the Company changed its name from “Cyber Supply Inc.” to “CIG Wireless Corp.” to reflect its new business operation. The Company’s common stock is now traded on the over the counter bulletin board under the symbol “CIGW.OB.” On November 28, 2011, the Company appointed Mr. Gert Rieder to the Board of Directors. Mr. Sebastien Koechli resigned as the Chief Executive Officer of the Company and the Board of Directors appointed Mr. Akram Baker to serve as the Chief Executive Officer. Mr. Koechli shall continue to serve the Company as President and Chairman of the Board. On November 28, 2011. Tower Management Operations The Company, operating through its wholly-owned subsidiary the CI Group, manages, develops, owns, leases and operates cell phone towers and other wireless infrastructure. The Company’s wholly owned subsidiary CIG Services provides certain administration management and operation services together with the CI Group. On October 7, 2011, CIG Services entered into seven Tower Management Agreements (each a “Tower Management Agreement”) with various parties owning (i) cell phone or wireless transmission towers (the “Tower Owners”); or (ii) the economic interests of cell phone or wireless transmission towers (the “Tower Interest Holders” and referred to collectively herein with the Tower Owners as the “Tower Proprietors”). During the respective term of each Tower Management Agreement, CIG Services, as manager, shall perform functions necessary to maintain, market, operate, manage and administer the tower sites of the Tower Proprietors. The initial terms of the various Tower Management Agreements are expected to expire between December 31, 2014 and June 30, 2018. Each Tower Proprietor shall pay a base management fee to CIG Services. The base management fees applicable to each Tower Proprietor may vary significantly depending on the specific terms and conditions negotiated with each Tower Proprietor. The Tower base 6 management fees are expected to be paid in quarterly installments. CIG Services may also in certain circumstances be eligible to receive ancillary compensation in consideration for procuring new tenants on tower sites, whereby CIG Services would receive a small percentage of the aggregate net rent for the initial term of each such new lease. About The CI Group The CI Group rents antenna and other equipment space on its towers on the basis of long term contracts with wireless carriers, governmental and public entities and utilities. The towers are either acquired on the open market or through the successful awarding to the CI Group of carrier tower projects. The CI Group currently owns 40 wireless communications towers that are online and in commercial service with one or more antenna tenants. The CI Group also owns six additional wireless communications towers that are currently in various phases of construction and which are expected to be completed with on-line antenna tenants prior to the end of first calendar quarter 2012. The legal and economic interests in the four wireless towers under construction are legally and beneficially owned solely by the CI Group. The Company and its shareholders will also participate in the benefits of all future tower construction with respect to business conducted through the CI Group. The economic interests in the 42 wireless communications towers owned by the CI Group, although legally owned by the CI Group, are currently subject in their entirety to the rights of certain third party investment funds (collectively, the “Compartment LPs”). The Compartment LPs participation rights in the Company extend only to the revenues derived specifically from the 42 towers, as well as the proceeds upon any sale or disposition of the towers. The Compartment LPs do not participate in any other equity or revenues of the Company and their participation interests in the towers are subordinated to creditors of the Company. The Compartment LPs with interests in the 42 CI Group towers are not shareholders of the Company. The CI Group manages, develops, and markets rooftop space in New York City and Athens, GA. The Company believes that its subsidiary the CI Group is in a strong position to develop this business line through aggressive marketing and pricing. The majority of the CI Group’s towers can accommodate more than one tenant which can facilitate supplemental revenue streams without incurring additional capital costs. The CI Group plans to move into the business of Distributed Antenna Systems (“DAS”) in 2012. The CI Group DAS development program is currently underway in conjunction with a major property owner in New York. The CI Group regularly bids for Carrier Build-to-Suit tenders (“BTS”) and has won nine such tower bids through the date of this Report. Eight of the BTS projects were for MetroPCS Networks California, LLC (“Metro PCS”) in the Southern California market, and one was for Southern Communications Services, Inc. d/b/a SouthernLINC Wireless, in the Alabama market. Five of the California BTS tower projects were withdrawn by the CI Group and returned to Metro PCS because they were deemed too high in risk by the CI Group’s management The CI Group is currently on the Approved Vendor List for BTS Bids for five wireless carriers. The CI Group expects to increase this number in 2012. The tower business is not seasonal. However, the availability of towers for acquisition on the market varies greatly. The CI Group, like all of its competitors, is bound to the tower build plans of the various carriers, which are subject to numerous variables outside control of the CI Group, including the general economy, carrier cash flow, regulatory issues, and consolidation of the wireless industry. The CI Group deploys its working capital for the acquisition of third party towers on the open market or for the construction costs of BTS. Working capital is also used for marketing purposes. Additionally, working capital is used to develop and market search rings, which are locations which have been identified as prime candidates for the placement of cell phone towers, roof top systems or DAS. 7 The CI Group is reliant, to a large extent, on the wireless carriers build and search ring development plans. Possible consolidation in the industry plays a significant role in carrier builds and lease ups. Government agencies (such as Homeland Security, local police and fire departments, and port authorities) in addition to utilities, provide potential supplementary tower facilities’ leasing income. Steel is the major raw material used in the construction of the towers. The CI Group uses leading contractors to carry out the actual building of the towers. Ring Development License Agreement On October 7, 2011, CIG Services (“Licensee”) and BAC-CIG, LLC (“Licensor”) entered into a Search Ring License & Service Agreement (the “Ring Development Agreement”). The Licensor holds all right, title and interest and/or indirect economic interests, to a portfolio of search rings (collectively, the “Search Ring Assets”). The Ring Development Agreement grants CIG Services an exclusive license to utilize the Search Ring Assets to develop, construct and market telecommunication tower and infrastructure assets (“Future Tower Assets”). The Ring Development Agreement expires on December 31, 2012, subject to extension upon mutual consent of the parties. The Ring Development Agreement provides that the Licensor will be paid a license fee of 70% of the net profits collected by Licensee through the exploitation, distribution, construction, sales, servicing and/or marketing of Search Ring Assets or Future Tower Assets. Under the terms of the Ring Development Agreement, the Licensor contributed an aggregate of $2,000,000 to the Company, through the purchase of the Company’s Series A 4% 2012 Convertible Redeemable Preferred Stock, to fund the development, construction and marketing of the Future Tower Assets. Upon termination of the Ring Development Agreement, all right, title and interests in undeveloped Search Ring Assets will revert to the Licensor without any residual rights retained by CIG Services. Customers Tenants of the CI Group’s towers include large national wireless carriers that operate national or regional networks including AT&T, Sprint, Verizon Wireless and T-Mobile. Management Mr. Akram Baker serves as the Chief Executive Officer of the Company and its subsidiaries the CI Group and CIG Services. Sebastien Koechli serves as the Company’s President and Romain Gay-Crosier serves as the Company’s Chief Financial Officer. Sales and Marketing The Company’s sales and marketing goals are to use existing relationships and develop new relationships with wireless service providers to lease antenna space and sell related services with respect to the CI Group’s owned or managed towers, to grow the site leasing business. The Company intends to bid site development services contracts through the CI Group with the goal of increasing operating margins and/or providing financial and strategic benefits with respect to the site leasing business. Competition The Company, operating through the CI Group, competes with independent tower owners which also provide site rental and network services, wireless carriers which build, own and operate their own tower networks and lease space to other wireless communication companies, and owners of alternative facilities, including rooftops, water towers, broadcast towers, DAS networks, and utility poles. Wireless carriers that own and operate their own tower networks generally are substantially larger and have greater financial resources than the Company. The Company believes that tower location and capacity, deployment speed, quality of service and price have been and will continue to be the most significant competitive factors affecting the leasing of a tower. 8 Competitors in the network services business include site acquisition consultants, zoning consultants, real estate firms, right-of-way consulting firms, construction companies, tower owners and managers, radio frequency engineering consultants, telecommunications equipment vendors who can provide turnkey site development services through multiple subcontractors, and the Company’s customers' internal staffs. The Company believes that customers will base their decisions on the outsourcing of network services on criteria such as experience, track record, local reputation, price and time for completion of a project. The Company believes that it is in a strong position in the independent tower owner market segment. Divided into three main tiers, the space is dominated by three large, publically traded companies, American Tower Corporation, Crowne Castle International Corp., and SBA Communication Corporation (“SBA”). The first two own and/or manage more than 25,000 sites each and SBA manages approximately 15,000. The second tier players manage or own between 1,000-10,000 sites and are financed by various forms of private equity and loans. The third tier are owners of individual towers or small group wireless communication facilities. Based on current industry reports, the Company estimates that there are approximately 90 tower companies in the US with 10 towers or more. Employees The Company is not a party to any collective bargaining agreements. The Company has not experienced any strikes or work stoppages, and management believes that the Company’s employee relations are satisfactory. Intellectual Property The Company does not own any patents or trademarks at the present time. The Company intends to proceed with certain trademark representations as soon as reasonably feasible. Regulatory and Environmental Matters Federal Regulations . Both the FCC and the FAA regulate towers used for wireless communications, radio and television broadcasting. Such regulations control the siting, lighting and marking of towers and may, depending on the characteristics of particular towers, require the registration of tower facilities with the FCC and the issuance of determinations confirming no hazard to air traffic. Wireless communications devices operating on towers are separately regulated and independently licensed based upon the particular frequency used. In addition, the FCC and the FAA have developed standards to consider proposals for new or modified tower and antenna structures based upon the height and location, including proximity to airports. Proposals to construct or to modify existing tower and antenna structures above certain heights are reviewed by the FAA to ensure the structure will not present a hazard to aviation, which determination may be conditioned upon compliance with lighting and marking requirements. The FCC requires its licensees to operate communications devices only on towers that comply with FAA rules and are registered with the FCC, if required by its regulations. Where tower lighting is required by FAA regulation, tower owners bear the responsibility of notifying the FAA of any tower lighting outage and ensuring the timely restoration of such outages. Failure to comply with the applicable requirements may lead to civil penalties. Local Regulations. The U.S. Telecommunications Act of 1996 amended the Communications Act of 1934 to preserve state and local zoning authorities' jurisdiction over the siting of communications towers. The law, however, limits local zoning authority by prohibiting actions by local authorities that discriminate between different service providers of wireless services or ban altogether the provision of wireless services. Additionally, the law prohibits state and local restrictions based on the environmental effects of radio frequency emissions to the extent the facilities comply with FCC regulations. Local regulations include city and other local ordinances (including subdivision and zoning ordinances), approvals for construction, modification and removal of towers, and restrictive covenants imposed by community developers. These regulations vary greatly, but typically require the Company to obtain approval from local officials prior to tower construction. Local zoning authorities may render decisions that prevent the construction or modification of towers or place conditions on such construction or modifications that are responsive to community residents' concerns regarding the height, visibility and other characteristics of the towers. To expedite the deployment of wireless networks, the FCC issued a declaratory ruling in November 2009 establishing timeframes for the review of applications by local and state governments of 90 days for co-locations and 150 days for new tower construction. If a 9 jurisdiction fails to act within these timeframes, the applicant may file a claim for relief in court. Notwithstanding this declaratory ruling, decisions of local zoning authorities may also adversely affect the timing and cost of tower construction and modification. 10 Where You Can Find More Information The Company files annual, quarterly and other requisite filings with the U.S. Securities and Exchange Commission (the “SEC”). Members of the public may read and copy any materials which the Company files with the SEC at the SEC’s Public Reference Room at treet, N.E., Room 1580, Washington, D.C. 20549. Members of the public may obtain additional information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an internet site that contains reports, proxy and information statements, as well as other information regarding issuers that file electronically with the SEC. This site is located at http://www.sec.gov. You may also request a copy of the Company’s filings at no cost, by writing or telephoning the Company at: CIG Wireless Corp. Five Concourse Parkway, Suite 3100 Atlanta, GA 30328 Telephone No.: 678-332-5000 Attention: Akram Baker, Chief Executive Officer ITEM 1A: Risk Factors You should carefully consider all of the risks described below, as well as the other information contained in this document, when evaluating your investment in the Company’s securities. Risks Related to the Company’s Business The Company may need to raise additional capital in order to expand operations, which may not be available to the Company or might not be available on favorable terms. The Company may need additional funds to implement its business plan of expanding the operations of the Company’s subsidiary the CI Group, as this business model requires significant capital expenditures. The Company’s future capital requirements will depend on a number of factors, including the Company’s ability to grow its revenues and manage its business. The Company’s growth will depend upon its ability to raise additional capital, possibly through the issuance of long-term or short-term indebtedness or the issuance of the Company’s equity securities in private or public transactions. If the Company is successful in raising equity capital, because of the number and variability of factors that will determine its use of the capital, its ultimate use of the proceeds may vary substantially from the Company’s current plans. The Company expects that its management will have considerable discretion over the use of equity proceeds. Should the Company fail to raise needed funds, the Company may not be able to continue operations. Indebtedness may burden the Company with high interest payments and highly restrictive terms which could adversely affect its business. In the event that the Company must borrow substantial amounts to operate, a significant amount of indebtedness could increase the possibility that the Company may be unable to generate sufficient revenues to service the payments on indebtedness, when due, including principal, interest and other amounts. The current global financial market conditions will be relevant to the Company’s ability to raise funds and make sales in the particular markets in which the Company will be active. While the Company believes that the opportunity exists to proceed in spite of these factors, major market disruptions, recent adverse changes in global market conditions, and the regulatory climate may affect the Company’s business. The Company’s strategy for growth may include joint ventures, strategic alliances and mergers and acquisitions, which could be difficult to manage. The successful execution of the Company’s growth strategy may depend on many factors, including identifying suitable companies, negotiating acceptable terms, successfully consummating the corporate relationships and obtaining the required financing on acceptable terms. The Company may be exposed to risks that the Company may 11 incorrectly assess new businesses and technologies. The Company could face difficulties and unexpected costs during and after the establishment of corporate relationships. Acquisitions may be foreign acquisitions which would add additional risks including political, regulatory and economic risks related to specific countries as well as currency risks. The Company’s Auditors have issued an opinion expressing uncertainty regarding the Company’s ability to continue as a going concern.If the Company is not able to continue operations, investors could lose their entire investment in the Company. The Company has a history of operating losses, and may continue to incur operating losses for the foreseeable future. Since inception, the Company has experienced losses totaling $442,973. This raises substantial doubts about the Company’s ability to continue as a going concern.The Company’s auditors issued an opinion in their audit report dated February 2, 2012 expressing uncertainty about the Company’s ability to continue as a going concern. This means that there is substantial doubt whether the Company can continue as an ongoing business without additional financing and/or generating profits from the Company’s operations.If the Company is unable to continue as a going concern and the Company fails, investors in the Company could lose their entire investment. The Company may be exposed to tax audits. The Company’s U.S. federal and state tax returns may be audited by the U.S. Internal Revenue Service (the “IRS”). An audit may result in the challenge and disallowance of deductions claimed by the Company. Further, an audit could lead to an audit of one or more of the Company’s investors and ultimately result in attempts to adjust investors’ tax returns with respect to items unrelated to the Company. The Company is unable to guarantee the deductibility of any item that the Company acquires. The Company will claim all deductions for federal and state income tax purposes which the Company reasonably believes that it is entitled to claim. In particular, the Company will elect to treat as an expense for tax purposes all interest, management fees, taxes and insurance. The IRS may disallow any of the various elements used in calculating the Company’s expenses, thereby reducing federal income tax benefits of an investment. To the extent that any challenge or disallowance is raised in connection with a tax return filed by an individual shareholder, the cost of any audit and/or litigation resulting there from would be born solely by the affected shareholder. In the event the IRS should disallow any of the Company’s deductions, the directors, in their sole discretion, will decide whether to contest such disallowance. No assurance can be given that in the event of such a contest the deductions would be sustained by the courts. If the disallowance of any deductions results in an underpayment of tax, investors could also be responsible for interest on the underpayments. Risks Related to the CI Group’s Industry Decrease in demand for the CI Group’s communications sites would materially and adversely affect the Company’s operating results and the Company cannot control that demand. Many of the factors affecting the demand for the CI Group’s communications sites could materially and adversely affect the CI Group’s operating results. Those factors include: • a decrease in consumer demand for wireless services due to general economic conditions or other factors; • the financial condition of wireless service providers; • the ability and willingness of wireless service providers to maintain or increase capital expenditures on network infrastructure; • the growth rate of wireless communications or of a particular wireless segment; • governmental licensing of spectrum; • mergers or consolidations among wireless service providers; • increased use of network sharing, roaming or resale arrangements by wireless service providers; 12 • delays or changes in the deployment of next generation wireless technologies; • zoning, environmental, health or other government regulations or changes in the application and enforcement thereof; and • technological changes. Any downturn in the economy or disruption in the financial and credit markets could impact consumer demand for wireless services.
